2261 Lava Ridge Court Roseville, CA95661 Telephone(916) 780-9009 Fax(916) 780-9050 7522 N. Colonial Avenue Fresno, CA93711 Telephone(559) 448-9009 Fax(916) 780-9050 2650 San Thomas Expressway Santa Clara CA 95051 Telephone (650) 444-7064 Fax (866) 670-1253 Roger D. Linn Roger@rduncanlaw.com March 6, Securities Exchange Commission Division of Corporation Finance 100 F Street, NE Mail Stop Washington, D.C. 20549 ATTN: Jessica Livingston, Staff Attorney RE: Tedom Capital, Inc. Amendment No. 2 to the Registration Statement on Form S-1 Filed March 6, 2008 File No. 333-148496 Dear Ms.
